John A. Fogleman, Justice, dissenting. It seems to me that the majority has applied a general policy statement for construction of the rules of evidence without regard to any rule. Certainly, this was not the intention of the General Assembly in adopting the rules. It is not a “free-wheeling” device which requires this court to make rules of evidence as the particular question arises. The question here is covered by Rule 701, Ark. Stat. Ann. § 28-1001 (Supp. 1977). Perhaps Bullock’s testimony was admissible as that of a non-expert under Rule 701 (1), or perhaps under Rule 702. Appellant relies on Rule 104, which, insofar as this case is concerned, has no application, except as it required that the trial court determine the qualification of the witness to express an opinion. Rule 301, also relied upon by appellant, has no application whatever. But appellant does rely upon Rules 701 and 702, neither of which is mentioned in the majority opinion. It seems that the majority, if it is to reverse the chancellor, should show how he erred and apply the appropriate rule. Whatever the case may be, the proffer of proof does not reach the issue. Bullock did not address himself to the quantity of rice harvested. That was the question in issue. Someone has said, “There’s many a slip between cup and lip.” Anyone who has ever observed farming, even remotely, is well aware that this saying has particular application and that there is a vast difference between the crop produced and that harvested. I would affirm the decree. I am authorized to state that Chief Justice Harris joins in this opinion.